Title: To James Madison from William Jarvis, 5 January 1805 (Abstract)
From: Jarvis, William
To: Madison, James


5 January 1805, Lisbon. “The Romulus, Captn Nickerson by which this letter goes is the first Vessel that has sailed for the United States since the ship Venus Captn Bunce, for New York: a mortifying circumstance at a moment so pregnant with important events.” Believes the U.S. government will have already learned of the Spanish declaration of war against Great Britain. Should this not be so and should “the inclosed letter from Mr Pinckney” not contain it, he will enclose a Portuguese translation printed in a local gazette, as well as an English translation.
“Government are best able to appreciate the beneficial consequences that are likely to result to our Country from this event. And their moderate but firm determined conduct has placed our Country in that commanding situation, that not to exceed the bounds of reason & equity in our demands must universally be esteemed a proof of our forbearance and of the justice which governs our Councils.
“Daily advices reach here of the great number of Spanish Vessels captured by the English, several of which are very valuable.
“The moorish ship at St. Ubes after undergoing a partial repair put to sea the 15th Ultimo & after being out three or four days returned again. The one here has had all her Masts taken out; and new lower masts & bow-sprit pu⟨t⟩ in, with entire new standing rigging. I understand that she is to be coppered. They are putting a wooden bulwark on the Dutch Brig that the Agent purchased. No other Vessel has yet been bought nor do I learn that the Agents are doing any thing.
“The Constitution arrived here the 28th Ulto. in 30 days from Syracuse. Captn Rogers informs me that his object is to obtain hands; but this will now be difficult, as the prospect of rich prises since the spanish War has induced most of the unemployed seamen to enter the British service. Her Bowsprit is sprung & she wants a new fore & Main sail, top-sails & a Main top sail a 20 Inch Cable & an anchor of 6000lb. I am afraid she will not be rel[e]ased under 20 days quarantine, which i⟨s⟩ about the time the British frigates from Malta & other uninfected ports are detained.
“Report says that two English frigates which were driven into Ferrol by stress of weather have been taken possession of by the Spaniards.
“By a letter I have lately received from Nicholas Gilman Esqr. I learn that in addition to the envy, m⟨a⟩lice, detraction & abuse concomitant with a public Office, Mercantile jealousy & intolerance has been making very free with my character as you will see by the extract at foot. Not feeling that I deserved the censure I immediately called on Messrs Jacob Dohrman & Co. who after many apoligies for the mistake … signed the declaration of which at foot is a copy. I shall leave you to judge, sir, whether they must have felt the most humiliated at Such an unqualified contradiction of their unfounded assertion, or I chagrin’d at finding that an attempt had been made to injure my reputation by persons to whom I was not sensible of having given any just cause of Offence.… As the accusation goes to impeach my public conduct I hope you will excuse my giving the particulars that led to it. It has long been a custom in this Country, when it was intended to take the benefit of the Law granting the priviledge of going out with the inward Cargo, to report the Vessel at Bellem as bound for some foreign port & that she put in here on account of winds, weather or accidents, the Law requiring circumstances of this nature to entitle Vessels to the priviledge. With a declaration of this report from the proper Officer at Bellem a petition was made by the Vice Consul to the Administrador of the Customhouse (here) to grant the Vessel franquaie, (that is the priviledge of going out again without breaking bulk) and with very few exceptions the petitions were granted in two or three days. Some time in July last an aviso was received at the Customhouse, purporting, that in future all franquaie’s for Bread stuff loaded Vessels should be granted at the Cornmarket only. Two swedish & English Vessel[s] were the first subjected to it; and had been several days embarrassed when the Brig Traveller of Newbury port, Captn Ralph Flanders arrived from Philada. the 30 July and the Brig Venus of New York, Captn James, E, Carr arrived from that port the 1st August. Learning from my Vice Consul that they were likely to be embarrassed also, I went to the Corn market & finding that they would grant the necessary Sertificate to clear those two Vessels at the Customhouse, without our making the petitions that had been customary at the Customhouse, & which the English & Swedish Vice Consuls had made I desired the Vice Consul to take the Certificate⟨s⟩ & to clear the Vessels, which he did the next day the 4th. & they both proceeded directly to sea notwithstanding, one of the swedish Vessels was detained 22 days, the other 20 & the British 17 days. The 9th. arrived the Ship Diana of & from Philadelphia—Captn Philip Minghen, but as a petition was required for her (as they have ever since done) she was not cleared to the 22nd. Augt: The 22nd. arrived the Brig Factor of New Bedford Captn Silas Briggs from N:York & was cleared the 4th. Septr. but the Captn afterwards sold his Cargo here & came to an entry. (The Orlando arrived the 20th. & her Cargo was sold I beleive the 22nd.) I had waited thus long in hopes that the Swedish, British, Danish or Spanish Consuls would make a representation on the subject.… But finding they did not move I waited on the Deputy Administrador who assured me that he would do what he could to get them dispatched sooner, & the papers were afterwards made Current in five to seven days: till lately when our Vessels being again embarrassed, what steps I took & the result, the inclosed copies of my letters on the subject [not found] & the post[s]cript to the preceding letter has or will acquaint you.” Forwards a letter from Simpson.
Adds in a postscript: “Mr Rademaker the Portugueze Consul Genl. & Chargé des Affs. to the United states informed me a few days since that he should take a passage in the Ship Hare for NYork she sails about the 20th Inst. I do not perceive that the English here seem to be much alarmed at the doubts Mr Pitt expressed to the spanish Merchants of this Country being forced to take a part in the War. I understand that Genl. Lannes is expected here soon—When probably the political fate of portugal will be decided. I cannot however but beleive that the danger of throwing her Colonies into the hands of Gt. Britain will secure her neutrality.”
Adds in a second postscript: “According to the promise of Don Louis Vasconcellos the Minister of Finance & Administrador of the Corn Market, the franquaie of the ship Liberty of & from Philada Captn Singleton were granted to day three days from the application. She is the first Vessel that has wanted franquaie since the two mentioned in the inclosed Duplicates. She proceeds to Cadiz. Learning this instant that the Ship Active Captn John McKown bound for Philada. from St. Ubes sails to-morrow I have concluded to send this letter by her & the Courier going off directly deprives me the opporty. of Correcting the Translation in season to go by this conveyance.”
